Citation Nr: 9907657
Decision Date: 06/04/99	Archive Date: 08/06/99

DOCKET NO. 96-29 269               DATE JUN 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

ORDER

The following correction is made in a decision issued by the Board
in this case on March 22, 1999:

The caption at the top of pages 2, 3, 4, and 5 is corrected to read
as follows: "IN THE APPEAL OF XXXXX X. XXXXXX".

NANCY I. PHILLIPS 
Member, Board of Veterans' Appeals

Citation Nr: 9907657  
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-29 269 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 until 
March 1985.

This appeal arises from a rating decision rendered by the 
Jackson, Mississippi Regional Office (RO) in November 1995.  
By this decision, the RO declined to award the veteran a 
total disability rating based upon individual 
unemployability.  In so doing, the RO noted that it had not 
found the veteran to have been unable to secure or to follow 
a substantially gainful occupation as a result of his 
service-connected disabilities, specifically, as a result of 
his right and left knee disabilities which, by November 1995, 
had been deemed to have been 60 percent and 20 percent 
disabling, respectively.  The Board observes that the 
veteran's right knee disability ("right total knee 
arthroplasty due to traumatic arthritis") continues to be 
rated 60 percent disabling under Diagnostic Codes 5055 and 
5010, while the evaluation of the veteran's left knee 
disability ("status post medial meniscectomy with traumatic 
arthritis left knee with moderate genu varum, status post 
arthroplasty") has been increased to 30 percent under 
Diagnostic Codes 5257 and 5010. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is precluded from securing or following a 
substantially gainful occupation as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability are satisfied.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.340, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, the Board finds the veteran to 
have presented a claim that is plausible.  As to another 
preliminary matter, the veteran has not indicated that there 
exist any records of probative value that are available and 
that have not already been included in his claims file.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
veteran in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), has been 
satisfied.

The veteran contends that his service-connected right and 
left knee disabilities prevent him from securing or following 
a substantially gainful occupation and that he is, therefore, 
entitled to a total disability rating based upon individual 
unemployability.  The requirements for such a total rating 
are set forth at 38 C.F.R. §§ 3.340 and 4.16 (1998).  Where, 
as in the veteran's case, the schedular rating is less than 
total, 38 C.F.R. § 4.16(a) provides that a total disability 
rating may nonetheless be granted when "...the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
As a threshold matter, however, it is required that, where 
there are two or more service-connected disabilities, at 
least one such disability must be ratable at 40 percent or 
more, and there must be sufficient additional disability to 
bring the combined rating to 70 percent or more.  The rating 
for the veteran's right knee disability (which stands at 60 
percent) is sufficient to meet the first half of this 
threshold requirement.  Additionally, because the veteran, 
whose left knee disability has been rated 30 percent 
disabling, has been awarded a combined service-connected 
disability rating of 80 percent, he has also satisfied the 
second half of the threshold requirement for a total 
disability rating.  

Having established that the veteran meets the threshold 
requirements to be considered for a total disability rating, 
it falls to the Board to evaluate the evidence that is of 
record in order to determine whether a total disability 
rating based on individual unemployability is, in fact, 
appropriate in this instance.  In this regard, the Board 
notes that the record contains United States Post Office and 
Office of Personnel Management (OPM) documents, dated in May 
1993, indicating that the veteran, who had been a Post Office 
janitorial worker, had been found to be "totally disabled" 
and had been approved for Disability Retirement.  A July 1993 
insurance examination report submitted by a VA physician 
reflects the physician's determination that the veteran, 
apparently as a result of his knee problems, had "severe 
limitation of functional capacity" and was "incapable of 
minimal (sedentary) activity...."  By way of prognosis, the VA 
physician indicated that, although the veteran might not be 
disabled for other types of work, he was totally disabled for 
purposes of his janitorial position and was incapable of 
performing even sedentary duties associated with such job.  
The physician indicated that he expected no change in the 
veteran's condition in the future.  Continuing its review of 
the evidentiary record, the Board notes that an undated 
letter from OPM informed the veteran that he had been deemed 
still to be disabled and that his disability retirement 
benefits would, therefore, continue.  The Board notes also 
that OPM mailed the veteran a similar letter in April 1996.  

Upon Department of Veterans Affairs (VA) examination in 
September 1997, the veteran, who was noted to have undergone 
total replacements of each of his knees, was found to have 
had full extension of each knee, with 110 degrees of flexion 
on the right and 100 degrees of flexion on the left.  The 
examiner opined that the veteran "could perform sedentary 
work[, but] should not stand or walk more than two hours out 
of the eight [hours of work]."  The examiner noted also that 
the veteran should not lift more than 10 pounds frequently or 
20 pounds occasionally and that he should avoid squatting and 
the frequent climbing of stairs.

Although some of the evidence contained in the claims file 
(including the report of the veteran's most recent VA 
examination) suggests that, notwithstanding his service-
connected knee disabilities, the veteran could meet the 
physical requirements for sedentary work.  Other evidence, 
however, such as the insurance examination report discussed 
above, suggests that the veteran is not physically capable of 
performing sedentary work.  In any event, it does not appear 
that the veteran has performed work of any sort since 1992.  
Further, it is noted that, even were the veteran to be deemed 
physically qualified for sedentary employment, his prospects 
for obtaining such employment are limited in view of his lack 
of a college degree.  Given these circumstances, the Board 
finds that, as a result of his service-connected 
disabilities, the veteran is unable to secure or to follow a 
substantially gainful occupation and that, therefore, a total 
disability rating based upon individual unemployability is 
warranted.  Such finding is, of course, informed by the 
statutory admonition to the effect that, where there exists 
an approximate balance of positive and negative evidence 
regarding the merits of an issue that is material to the 
determination of a matter, the benefit of the doubt is to be 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 1991 
and Supp. 1998).


ORDER

A total disability rating based upon individual 
unemployability is granted.



           
     NANCY I. PHILLIPS
     Member, Board of Veterans' Appeals


 









- 2 -


- 2 -


